RAPP, Presiding Judge,
concurring in result
I concur only in the result reached.
I cannot agree with the majority’s conclusion holding the statutory mandate for speedy trial is an impermissible incursion upon the court’s inherent power to set its dockets. While I agree the court has certain rights, it is equally true that the courts and the legislature have an obligation to the litigants to ensure protection of their statutory and constitutional rights under both the United States and Oklahoma Constitutions.
The majority, in its rush to judgment, overlooks several items which stand as substantial stumbling blocks in the decisional path. The decision’s foundational rationale is premised on a 1926 civil law decision involving a state initiative petition regulating tax assessment methods.15 It has been long recognized that courts are under constitutional and statutorily mandated time constraints in criminal and quasi criminal proceedings as is here the case. For example, in the area of mandated trial time requirements 22 O.S.1991 § 812 requires a trial within term time if the defendant has not requested postponement.16 Then there are the Oklahoma Constitutional Requirements set out in Art. 2, §§ 2 and 20,17 and the U.S. Constitution’s 6th Amendment requirements.18 Moreover, in criminal proee-*118dures involving sentence revocations, the statutes clearly limit the state action to a twenty-day period. Failure to observe this stated time limitation bars revocation. See McCauley v. State, 814 P.2d 157 (Okla.Cr.1991); Lentz v. State, 806 P.2d 661 (Okla.Cr.1991). Thus, it is obvious that term and time limitations in matters now before the court can be and are placed upon courts without an incursion upon their inherent power.

. Atchison, Topeka & Santa Fe Ry. Co. v. Long, 122 Okla. 86, 251 P. 486 (1926).


. 22 O.S.1991 § 812 states:
If a defendant, prosecuted for a public offense, whose trial has not been postponed upon his application, is not brought to trial at the next term of court in which the indictment or information is triable after it is filed, the court must order the prosecution to be dismissed, unless good cause to the contrary be shown.


. Section 2 states:
All persons have the inherent right to life, liberty, the pursuit of happiness, and the enjoyment of the gains of their own industry.
Section 20 states:
In all criminal prosecutions the accused shall have the right to a speedy and public trial by an impartial jury of the county in which the crime shall have been committed or, where uncertainty exists as to the county in which the crime was committed, the accused may be tried in any county in which the evidence indicates the crime might have been committed. Provided, that the venue may be changed to some other county of the state, on the application of the accused, in such manner as may be prescribed by law. He shall be informed of the nature and cause of the accusation against him and have a copy thereof, and be confronted with the witnesses against him, and have compulsory process for obtaining witnesses in his behalf. He shall have the right to be heard by himself and counsel, and in capital cases, at least two days before the case is called for trial, he shall be furnished with a list of the witnesses that will be called in chief, to prove the allegations of the indictment or information, together with their post office addresses.


.Amendment VI reads:
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed, which district shall have been previously ascertained by law, and to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the Assistance of Counsel for his defense.